Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT/US20/37354, filed on 06/12/2020 ,now abandoned.


Claims 1-10 and 12-20 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-18 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cronin et al. [US 20160364420 A1, August 26, 2016].

With respect to claims 1, 9 and 16, the claims limitations of the system, method and computer-readable instructions a tenant computing system comprising: 
cause a network connection to be established between the tenant computing system and a data service that contains tenant data ([0103-0104] each application server 300 may be communicably coupled to database systems, e.g., having access to system data 225 and tenant data 223, via a different network connection… system 216 is multi-tenant, in which system 216 handles storage of, and access to, different objects, data and applications across disparate users and organizations);
receive an analytics customization input via a customization interface of 
tenant analytics components [e.g. host organization 1210 receives as input a dataset 1249 in a tabular form], the analytics customization input, including a metric associated with the tenant data [e.g. generated indices 1251/data model from dataset representing probabilistic relationships between the rows and the columns of the dataset 1249] ([0082] a production environment 111 is communicably interfaced with a plurality of client devices 106A-C through host organization 110. A multi-tenant database system 130 includes a relational data store 155, for example, to store datasets on behalf of customer organizations 105A-C or users. The multi-tenant database system 130 further stores indices for predictive queries 150, for instance, which are generated from datasets provided by, specified by, or stored on behalf of users and customer organizations 105A-C.)
[0199] a system 1211 that is to operate within a host organization 1210, in which the system includes at least: a processor 1281 to execute instructions stored in memory 1282 of the system 1211; a request interface 1276 to receive as input a dataset 1249 in a tabular form, the dataset 1249 having plurality of rows and a plurality of columns; an analysis engine 1285 to process the dataset 1249 and generate indices 1251 representing probabilistic relationships between the rows and the columns of the dataset 1249; a predictive database 1250 to store the generated indices 1251; the request interface 1276 to further receive a request for a predictive and/or latent structure query 1253 against the indices stored in the predictive database 1250; an Application Programming Interface (API) 1280 to query the indices stored in the predictive database 1250 for a predictive result set 1252 based on the request; and in which the request interface 1276 is to return the predictive result set 1252 responsive to the request received);
based on analytics customization input, identify one or more dimensions of the tenant data that correlate with the metric [e.g. the indices/models]; generate one or more queries along the identified one or more dimensions as the tenant data (e.g. analysis engine 185 operates to generate queryable indices for predictive queries from tabular datasets or other data provided by, or specified by users] [0087] Query interface 180 provides functionality to pass queries from web-server 175 into the multi-tenant database system 130 for execution against the indices for predictive queries 150 or the relational data store 155. The query interface 180 implements a PreQL Application Programming Interface (API) or a JavaScript Object Notation (JSON) API interface through which queries may be executed against the indices for predictive queries 150 or the relational data store 155. Query optimizer 160 performs query translation and optimization, for instance, on behalf of other functionality which possesses sufficient information to architect a query or PreQL query yet lacks the necessary logic to actually construct the query syntax. Analysis engine 185 operates to generate queryable indices for predictive queries from tabular datasets or other data provided by, or specified by users);
transmit the one or more queries to the data service over the network connection [e.g. pass queries from web-server 175 into the multi-tenant database system 130], causing the data service to generate one or more query responses, the one or more query responses including the one or more dimensions of the tenant data ([0087] query interface 180 provides functionality to pass queries from web-server 175 into the multi-tenant database system 130 for execution against the indices for predictive queries 150 or the relational data store 155. …Analysis engine 185 operates to generate queryable indices for predictive queries from tabular datasets or other data provided by, or specified by users);
receive the one or more query responses to the one or more queries from the data service [e.g. request interface 176 the return of response packets or other replies and responses 116 in an outgoing direction from host organization 110 to the client devices 106A-C.); perform analysis against the one or more query responses to generate one or more analytics results associated with the metric [e.g. Query interface 180 execute PreQL queries or other predictive queries against the databases of the multi-tenant database system 130, such as the indices for predictive queries at element 150] ([0088] Host organization 110 may implement a request interface 176 via web-server 175 or as a stand-alone interface to receive requests packets or other requests 115 from the client devices 106A-C. Request interface 176 further supports the return of response packets or other replies and responses 116 in an outgoing direction from host organization 110 to the client devices 106A-C. Query interface 180 implements a PreQL API interface and/or a JSON API interface with specialized functionality to execute PreQL queries or other predictive queries against the databases of the multi-tenant database system 130, such as the indices for predictive queries at element 150. For instance, query interface 180 may operate to query the predictive database within host organization 110 in fulfillment of such requests 115 from the client devices 106A-C by issuing API calls with PreQL structured query terms such as “PREDICT,” “RELATED,” “SIMILAR,” and “GROUP.” Also available are API calls for “UPLOAD” and “ANALYZE,” so as to upload new data sets or define datasets to the predictive database 1350 and trigger the analysis engine 185 to instantiate analysis of such data which in turn generates queryable indices in support of such queries); and 
cause the one or more analytics results associated with the metric [e.g. indices] to be presented along the one or more dimensions of this tenant data at the tenant computing system ([0251-0252] logic executes a predictive query or a latent structure query against indices of the predictive database generated from a dataset of columns and rows on behalf of the authenticated subscriber, the indices representing probabilistic relationships between the rows and the columns of the dataset. processing logic returns a predictive record set to the authenticated subscriber responsive to the request).

Claim16 further recites:
maintain, in a data source, tenant data of a tenant in accordance with a data model ([0513] datasets are explored beyond the boundaries of any particular customer organization having data within the multi-tenant database system. For instance, in certain embodiments, benchmark predictive scores are generated based on industry specific learning using cross-organizational data stored within the multi-tenant database system. For example, data mining may be performed against telecom specific customer datasets, given their authorization or license to do so. Such cross-organization data to render a much larger multi-tenant dataset can then be analyzed via the analysis engine's models and provide insights, relationships, causations, and additional hidden structure that may not be present within a single customer organizations' dataset).


With respect to dependent claim 2, Cronin further teaches a data model [e.g. indices 1251 representing probabilistic and relationships modeling] of the tenant data permitting the metric to be queried along a number of metric-specific dimensions, the one or more query dimensions permitted by the data model in that the one or more query dimensions are included amongst the number of metric-specific dimensions ([0199] an analysis engine 1285 to process the dataset 1249 and generate indices 1251 representing probabilistic relationships between the rows and the columns of the dataset 1249; a predictive database 1250 to store the generated indices 1251; the request interface 1276 to further receive a request for a predictive and/or latent structure query 1253 against the indices stored in the predictive database 1250; an Application Programming Interface (API) 1280 to query the indices stored in the predictive database 1250 for a predictive result set 1252 based on the request; and in which the request interface 1276 is to return the predictive result set 1252 responsive to the request received
[0446] the control slider at element 1709 is feasible because when a user asks for a value to be predicted, such as a missing value for “income,” what is actually returned to the GUI functionality making the PREDICT command term API call is the respective persons' income distribution as predicted by the analysis engine modeling in order to generate the indices which are then queried by the PREDICT command term. The returned distribution for a predicted value permits the GUI to select a value to be displayed as well as restrict the display according to confidence quality. In other embodiments, a confidence indicator is returned rather than a distribution).

With respect to dependent claim 3, Cronin further teaches causing one or more analytics results associated with the metric to be presented comprises changing presentation as the one or more query responses are updated ([0086] In one embodiment, requests 115 are received at, or submitted to, a web-server 175 within host organization 110. Host organization 110 may receive a variety of requests for processing by the host organization 110 and its multi-tenant database system 130. Incoming requests 115 received at web-server 175 may specify which services from the host organization 110 are to be provided, such as query requests, search request, status requests, database transactions, a processing request to retrieve, update, or store data on behalf of one of the customer organizations 105A-C, and so forth. Web-server 175 may be responsible for receiving requests 115 from various customer organizations 105A-C via network 125 and provide a web-based interface to an end-user client device 106A-C or machine originating such data requests 115).

With respect to dependent claim 5, Cronin further teaches the customization interface permitting the one or more query dimensions of the tenant data to be changed as permitted by a data model of the tenant data ([0446] the control slider at element 1709 is feasible because when a user asks for a value to be predicted, such as a missing value for “income,” what is actually returned to the GUI functionality making the PREDICT command term API call is the respective persons' income distribution as predicted by the analysis engine modeling in order to generate the indices which are then queried by the PREDICT command term. The returned distribution for a predicted value permits the GUI to select a value to be displayed as well as restrict the display according to confidence quality. In other embodiments, a confidence indicator is returned rather than a distribution).

With respect to dependent claim 6, Cronin further teaches the customization interface permitting a calculation of the metric to be altered ([0499] FIG. 19A depicts a specialized GUI 1901 to query using historical dates. The specialized GUI 1901 implementation depicted here enables users to filter on a historical value by comparing a historical value versus a current value in a multi-tenant database system. Filtering for historical data is enabled via the GUI's "Close date (Historical)" drop down box or similar means (e.g., a calendar selector, etc.) in which the GUI 1901 displays current fields related to historical fields).
With respect to dependent claim 7, Cronin further teaches the customization interface permitting at least one additional metric of the tenant data to be defined (Cronin [0501] the GUI 1901 executes the necessary queries or API calls and then consumes the data which is then presented back to the end users via a display interface for the GUI 1901, such as a client device 106A-C as illustrated in FIG. 1. Consider for example, a salesperson looking at the sales information in a particular data set. The GUI 1901 interface can take the distributions provided by the analysis engine and produce a visual indication for ranking the information according to a variety of customized solutions and use cases).

With respect to dependent claim 8, Cronin further teaches causing one or more analytics results associated with the metric to be presented along the one or more query dimensions being performed using a visualization, the customization interface permitting the visualization used to present the metric to be changed ([0448] starting with nothing more than raw data in a tabular form, such as data in a spreadsheet or data stored within one or more tables of a relational database, an UPLOAD command term API call is first made by the GUI to upload or insert the data into the predictive database upon which the analysis engine operates to analyze the data, either automatically or responsive to an ANALYZE command term API call. For example, where the user is paying service fees for access to the functionality the GUI may indicate pricing to the user upon uploading of the data and request acceptance prior to triggering the analyzing by the analysis engine. In other instances the analysis engine simply performs the analysis automatically. Regardless, upon uploading the data specified by the user, the data looks just like all other tabular data, but once uploaded and analyzed by the analysis engine, a probabilistic model is executed against the data and the analysis engine learns through its modeling how the rows and the columns can interact with each other through which various probabilistic relationships and causations are built and represented within the generated indices. For instance, a generated statistical index figures out how and which columns are related to another to learn, for instance, that a particular subset of columns are likely to share a causal origin).

Regarding claims 10, 12-15, 17, 18 and 20; the instant claims recite substantially same limitations as the above-rejected claims 2-3 and 5-8 and are therefore rejected under the same prior-art teachings.

Claims 4 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over by Cronin, in view of Savelieva et al. [US 20160099915 A1, April 7, 2016].

With respect to dependent claim 4, Cronin does not specifically disclose establishing the network connection being performed using a trusted application that is trusted by the data service and the tenant computing system, and as part of establishing the network connection, the tenant analytics component provides one or more access permissions to the trusted application.
Savelieva teaches establishing the network connection being performed using a trusted application that is trusted by the data service and the tenant computing system [e.g. the shared application platform 108], [e.g. managing access to tenant sensitive data or secret data] ([0017] the trusted service 110 is used for managing access to tenant sensitive data or secret data from a trusted secret storage 118 (e.g., trusted source) of the shared application platform 108, running tenant applications in the multi-tenant computational environment within a specific security context that has lower privileges than a trusted machine account or other trusted components of the shared application platform 108, and provisioning necessary pieces of security context data at run time to run an application of a tenant. The trusted secret storage 118 is a trusted source of secrets that ensures that pieces of the security context data are sealed with a security layer which only trusted components of the trusted service 110 can unseal. In one example, the trusted secret storage 118 may be application based. As an example, the trusted secret storage 118 may be a trusted platform module (TPM) that protects sensitive information by binding the sensitive information to platform configuration information including, the software and hardware being used. As an example, the trusted secret storage 118 may be implemented on a TPM chip of a mobile device such as a laptop, mobile phone, tablet, etc.) and as part of establishing the network connection, the tenant analytics component provides one or more access permissions to the trusted application ([0027] a portion of security context data may be encrypted so that only trusted components of the shared application platform 108 can access the portion of security context data. The security context may be represented by: a service account for running an application which is granted with permissions to access certain data storages, a database connection string (e.g., using SQL, MySQL, etc.), a certificate, or a token, or tenant credentials among other examples. The security context data is submitted using a protocol usable by the shared application platform 108 to validate that a tenant has access rights to execute a certain process under this account via the shared application platform 108. A tenant such as tenant C 106 may transmit security context data to a trusted source such as the trusted secret storage 118, as illustrated by communication 101 in FIG. 1.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Cronin with the trusted tenant computing system of Savelieva. Such a modification would prevent un-trusted devices from accessing sensitive data as well as prevent an unauthorized application from running using an account of a tenant (Savelieva [0015]).

Regarding claim 19; the instant claims recite substantially same limitations as the above-rejected claim 4 and is therefore rejected under the same prior-art teachings.

Response to Amendment

In response to the 01/25/2022 office action claims 1, 2, 5, 9, 10, 12 and 16 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-10 and 12-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 04/22/2022 have been considered. 
Applicant argues (page 13) Nor do Cronin and Savelieva disclose a tenant computing system configured to receive the one or more dimensions of the tenant data from the data service and analyze the received data to generate results associated with the metric.
Examiner’s response:
Cronin in paragraphs [0082 and 0199] teaches a tenant computing system configured to receive the one or more dimensions of the tenant data from the data service [e.g. a request interface 1276 to receive as input a dataset 1249 in a tabular form, the dataset 1249 having plurality of rows and a plurality of columns] and analyze the received data to generate results [e.g. result sets] associated with the metric [e.g. result set] (; the request interface 1276 to further receive a request for a predictive and/or latent structure query 1253 against the indices stored in the predictive database 1250; an Application Programming Interface (API) 1280 to query the indices stored in the predictive database 1250 for a predictive result set 1252 based on the request; and in which the request interface 1276 is to return the predictive result set 1252 responsive to the request received).
As shown above Cronin teaches the method as claimed.
		The dependent claims in view of the combination of references are rejected for the same reason given above in favor of independent claims. Therefore, in view of the response set forth above, the rejections of the claims are sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153